Title: To Thomas Jefferson from William Dunbar, 21 October 1803
From: Dunbar, William
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Natchez 21st. October 1803
          
          I have been honored with your letter of the 21st. Ulto. and now make haste to reply to its contents. The information you have received relative to the re-annexation (by the Spanish Govt.) of that part of W. Florida lying between the Missisippi and river Perdido is perhaps incorrect: The stile and title of the Spanish Govr. (up to the present time) has been Governor General of the two provinces of Louisiana and W. Florida; the Govr. of Pensacola has always been subordinate to, and under the immediate orders of the Govr. genl. of the two provinces. I have every reason to believe that the distinction of East and West Florida has continued to subsist under the Spanish Govt. as it was received from the British, and that the Jurisdiction of the Govr. of St. Augustin did never extend beyond the limits of british East Florida; it certainly never comprehended Pensacola which was a part of ancient Spanish Florida: one or two Circumstances nevertheless occur to my mind which might induce an idea that a portion of W. Florida had been consolidated with Louisiana. The command of the opposite banks of the Missisippi within or rather on the Western boundary of british W. Florida has ever been united (since the cession by the british) in the person of the same Commandant as if belonging to the same province; this is however by no means conclusive: a stronger Circumstance is the following—Before the conquest of W. Florida by the Spanish arms, a Surveyor General of Louisiana was in Commission; and when warrants were afterwards issued by Government for the Survey of lands on the east side of the Missisippi, they were directed to the Surveyor general of Louisiana; no mention has ever been made of W. Florida in those warrants of survey, the lands being states to be situated in the Districts of Baton rouge or Natchez. No surveyor was ever appointed expressly for W. Florida. The subordinate surveyors were all deputies of the Surveyor General of Louisiana, and as it was often impossible to procure such as were qualified, concessions of land have very often remained without survey or been badly done by Commandants or their servants. You have probably been furnished with a Copy of the orders of the Spanish Court, to the Govr. and Intendant of Louisiana, to deliver up the province to the french Commissioner. Being uncertain, I enclose you a Copy thereof taken from a faithful copy drawn from the original by the Writer; from which it will be seen, that what was properly Louisiana under the Spanish Govt. was to have been delivered up to the french republic: the explanation given by the Spanish Officers at New Orleans has been, that Spain was to deliver no more to France than what She had received from her, & that consequently the whole of british W. Florida was to be retained; upon this point the french Prefect differed widely from them, claiming ancient Louisiana as it formerly existed under the french dominion, so far as it now continues in the possession of Spain; and writ to his government on the Subject; declaring with french confidence that an application from the chief Consul to the Court of Spain would speedily rectify the errors of its officers.
          In my account of indian nations within the province of Louisiana, I have stated that they are few in number and harmless; this is to be understood only of such divisions of the province as are partially inhabited by the Whites; but if my conjectures are well founded, that its barriers extend to the Northern Andes, we remain completely in the dark as to the Aboriginal Tribes which are scattered over that immense region; a few only are imperfectly known to us; they inhabit the banks of the Missouri and some of its (almost) innumerable branches. Those I observe are detailed by Mr. Clark in his letter by last mail to Mr. Madison.
          I remark with satisfaction that by the same occasion Mr. Clark has communicated many useful hints to the Secretary of State respecting the people of Louisiana, their characters, their ignorance and their prejudices, which will furnish them with very false ideas of the nature of the government & courts of Justices which they are to expect from us. I have reflected upon this subject, but have always been disinclined to obtrude any opinions not pointedly called for, much less to amuse you with speculative ideas, which perhaps are false in theory and might lead (in practise) to evils of greater magnitude than those which they were erroniously calculated to obviate: I have furnished our Delegate Mr. Lattimore with some reflections on Courts and on men of the law; which reflections I know to be very crude, but will convey the idea of an evil which is rapidly growing up in this Country to an enormous magnitude; fortunate will be the lot of the new province if by any means She may escape so great a Scourge: to me it is evident that the period is fast approaching when the men of the Law will be the Lords & nobility of this Country and the Planters will be their Vassals; they will then govern us with despotic sway. The Governor of our territory deeply impressed with the importance of this subject, proposes, I believe, to second those ideas in his future Communications with Government. I have written to Mr. Clark on the same topic, proposing that the Louisianians should send an intelligent Agent to Congress in order to state the situation and Circumstances of the new Province and its Inhabitants before the sage Legislators of our Nation; but he informs me, the Spanish Govt. will not permit any such measure to be publickly taken while the reins of Govt. remain in their hands.
          I am with the highest respect Your Obedient & devoted Servant
          
            
              William Dunbar
            
          
        